ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Zafer Taahhut Insaat ve Ticaret A.S.        )      ASBCA No. 60929
                                            )
Under Contract No. N62470-I3-C-3016         )

APPEARANCE FOR THE APPELLANT:                      Sam Zalman Gdanski, Esq.
                                                    Gdanski & Gdanski, LLP
                                                    Teaneck, NJ

APPEARANCES FOR THE GOVERNMENT:                    Ronald J. Borro, Esq.
                                                    Navy Chief Trial Attorney
                                                   Robyn L. Hamady, Esq.
                                                    Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 27 February 2018




       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60929, Appeal of Zafer Taahhut Insaat
ve Ticaret A.S., rendered in conformance with the Board's Charter.

      Dated:



                                                JEFFREY D. GARDIN
                                                Recorder, Armed Services
                                                Board of Contract Appeals